IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                               February 20, 2008
                                No. 07-10517
                             Conference Calendar             Charles R. Fulbruge III
                                                                     Clerk

WILLIAM CHARLES TURNER

                                           Plaintiff-Appellant

v.

JAMES D MOONEYHAM; RICHARD WATHEN; ROBERT W MATTHEWS;
KENNETH L WILLINGHAM; LISA SEWARD; RICHARD D FRIEMEL;
CORTEZ, Officer; ISMAEL CORTEZ

                                           Defendants-Appellees


                 Appeal from the United States District Court
                      for the Northern District of Texas
                             USDC No. 7:05-CV-4


Before KING, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
      William Charles Turner, Texas prisoner # 389529, moves to proceed in
forma pauperis (IFP) to appeal the summary judgment dismissal of his 42 U.S.C.
§ 1983 complaint. In that complaint, Turner alleged that he was denied his
rights to constitutionally adequate medical care and to exercise his religious
beliefs when he was deprived of his religious and medically necessary diets while


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-10517

in lockdown. The district court determined that the defendants were entitled to
qualified immunity. By moving for leave to proceed IFP, Turner is challenging
the district court’s certification that his appeal was not taken in good faith. See
Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).
      Turner has failed to brief any argument regarding the dismissal of his
§ 1983 complaint on the ground of qualified immunity. Failure to identify an
error in the district court’s analysis is the same as if the appellant had not
appealed the judgment. Brinkmann v. Dallas County Deputy Sheriff Abner, 813
F.2d 744, 748 (5th Cir. 1987). Although pro se briefs are liberally construed,
even pro se litigants must brief arguments in order to preserve them. Yohey v.
Collins, 985 F.2d 222, 225 (5th Cir. 1993). As Turner has not shown that the
district court’s determination that his appeal would be frivolous was incorrect,
his request for IFP is denied, and his appeal is dismissed as frivolous. See
Baugh, 117 F.3d at 202 n.24; 5TH CIR. R. 42.2.
      We warn Turner that the dismissal of this appeal counts as one strike
under 28 U.S.C. § 1915(g) and that, if he accumulates three strikes, he will not
be able to proceed IFP in any civil action or appeal filed while he is incarcerated
or detained in any facility unless he is under imminent danger of serious
physical injury. See Adepegba v. Hammons, 103 F.3d 383, 388 (5th Cir. 1996).
      IFP DENIED; APPEAL DISMISSED; SANCTION WARNING ISSUED.




                                        2